Case 3:20-cv-03813-CRB Document 34-3 Filed 08/19/20 Page 1 of 9




                   EXHIBIT 3
         Case 3:20-cv-03813-CRB Document 34-3 Filed 08/19/20 Page 2 of 9



                                         TECHMARK
                                              GREENSTEIN LAW. p.e.
                              TRADEMARK AND INTELLECTUAL PROPERTY LAW
                                          TEL: (347) 514-7717

NEIL D. GREENSTEIN                                                             TECHMARK~
ATIORNEY AT LAW                                                                1751 PINNACLE DRIVE
DIRECT TEL: (57]) 206-4840               June 15, 2020                         SUITE 1000
E-MAIL: NDG@TECHMARK.COM                                                       TYSONS, VA     22] 02




   Kerry S. Culpepper, Esq.
   Culpepper IP, LLLC
   75-170 Hualalai Road, Suite B204
   Kailua Kona, HI 96740


   Re: Allegations of Copyright Infringement against Hurricane Electric

   Dear Mr. Culpepper,

         I write in response to your letter of March 19, 2020 ("March 19, 2020
   Letter"), my email to you seeking additional information relating to your claims in
   the March 19, 2020 letter, and your subsequent letter of May 1, 2020 ("May 1,
   2020 Letter") (together, March 19, 2020 Letter and May 1, 2020 Letter are
   hereinafter the "Letters").

          First, I would point out that your March 19,2020 Letter, and the subpoenal
   you obtained dated July 12,2019, complained about alleged infringing activities on
   four (4) IP addresses. I called you to inform you of my representation of Hurricane
   Electric ("HE"), and you called me back on April 6, 2020. I confirmed to you my
   representation of HE and informed you that I learned you previously had
   communications with my client. As such, I asked you to forward me copies of all
   such communications. You subsequently uploaded 41 pages of documents
   purporting to be the total communications directly between you and my client.

          After reviewing the documents that you uploaded, it appeared that you were
   not representing all of the clients mentioned in your March 19, 2020 letter. As
   such, I sent you an email on April 19, 2020 asking you to identify which clients
   you represented and the IP addresses on which such client's rights had allegedly
   been infringed.


   1 We believe the subpoena was not properly issued and Hurricane reserves all rights with
   respect to the validity and propriety of that subpoena.
        Case 3:20-cv-03813-CRB Document 34-3 Filed 08/19/20 Page 3 of 9




       You then responded on May 1, 2020 and instead of claiming to represent a
subset of some 8 clients, you now claim to represent some 39 clients. In addition,
you provided an attachment of some 2300+ IP addresses on which you claim
infringement occurred. Notably, your letter failed to identify sufficient facts even
to make out a prima facie case of infringement.

       I provide below some information for you about HE relating to the overall
and general nature of HE activities. While you presumably know these facts based
upon your research and your calls with my client, I provide them to ensure there is
no doubt about HE’s activities. After this letter should any of your clients decide
to continue this dispute, I insist that each of your clients’ claims be segregated. We
want to be sure to address each client’s claims specifically, and confusion is
inevitable if you are not clear which client is making each claim.

Hurricane Electric is an Online Service Provider

      With respect to the activities that you complained of, HE is an Online
Service Provider (“OSP”) and does not “host,” have access to or have control over
the content provided by its customers/subscribers. HE simply acts as a “highway”
and provides subscribers with internet access. HE internet connections are B2B-
type connections and are most often to a data center, an ISP, the government2, or a
major business. Even though HE is a small company founded in Mr. Lieber’s
garage, it competes with the niche “B2B” online access side of Verizon, Comcast,
AT&T. For example, as you know, HE provides network access to ISPs (Internet
Service Providers) – who typically use that connection to provide service to
hundreds or thousands of third-party subscribers.

        Your letters prematurely jump into “safe harbors” under the DMCA, but you
are well experienced in copyright law and you know that you must first show
liability. It is only if there is liability that a safe harbor even becomes potentially
relevant. It is simply wrong and indeed illogical for anyone to suggest that a
company may have liability for an alleged failure to follow a safe harbor when no
liability exists under the copyright (or other) law.

2
 As you know, some of the IP addresses in issue were provided to the U.S. Navy’s Naval
Research Labs. I find it interesting that you asked a federal district court for a subpoena
relating to a potential claim against the US Navy, when you know that claims against the US
Government MUST be brought in the US Federal Court of Claims and that the Federal District
Courts do not have jurisdiction over such claims. That issue is, however, is for another day
should any of your clients decide to proceed.
                                              2
       Case 3:20-cv-03813-CRB Document 34-3 Filed 08/19/20 Page 4 of 9




      To address this logically, one must first analyze whether or not there is even
potential liability by HE. Only if there is potential liability need one address
whether there is “protection” from an otherwise potential liability under a safe
harbor. Your letter seems to suggest that if a company does not fit into a safe
harbor there is liability without regard to whether there is copyright infringement.
While that would be a novel approach, such an approach is unsupported in the law.

Hurricane Electric Has Not Infringed Any of Your Client’s Copyrights

        Had you analyzed the law instead of making a conclusory assumption of
liability, the only reasonable conclusion is that HE has no liability whether for
direct, contributory, or vicarious copyright infringement.

        “As a threshold question, a plaintiff who claims copyright infringement
must show: (1) ownership of a valid copyright; and (2) that the defendant violated
the copyright owner’s exclusive rights under the Copyright Act.” Ellison v.
Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004), citing 17 U.S.C. Section
501(a)(2003); Ets-Hokin, 225 F.3d at 1073. You have only provided to HE a chart
of alleged copyrights (including the alleged owner, and motion picture title) and in
your May 1, 2020 letter you have neither alleged that the copyrights are registered
nor have you provided alleged copyright certificates. Nonetheless, even if one
were to assume that the copyrights were registered and valid, infringement is still
lacking.

      Direct Copyright Infringement

       To prove a claim of direct copyright infringement, a plaintiff must show that
he owns the copyright and that the defendant himself violated one or more of the
plaintiff’s exclusive rights under the Copyright Act. Robertson, 357 F.3d at 1076,
citing A & M Records v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001). Your
Letters never allege, nor could they, that HE directly infringed or violated any of
your clients’ rights under the Copyright Act. You have alleged, instead, simply
that one or more of HE’s subscribers have violated your clients’ rights. Based on
this, your Letters effectively admit that HE is not liable for any direct copyright
infringement.




                                          3
           Case 3:20-cv-03813-CRB Document 34-3 Filed 08/19/20 Page 5 of 9




          Contributory Copyright Infringement

       To prove a claim of contributory copyright infringement, a plaintiff must
show that the defendant, with knowledge of the infringing activity, induced, caused
or materially contributed to the infringing conduct of another. See Gershwin
Publ’g Corp. v. Columbia Artists Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir. 1971).
Your Letters similarly fail to establish that HE is guilty of contributory
infringement.

       The Second circuit is not alone in its analysis of contributory infringement.
Indeed, the Ninth Circuit – of course, the circuit where you are located and where
HE is located – has spoken loud and clear on the issue. In a recent published
precedential decision of which you are aware3, Cobbler Nevada, LLC v. Gonzales,
901 F.3d. 1142 (9th Cir., 2018)(copy attached), Cobbler Nevada didn’t have the
hubris to sue Comcast – in that case the ISP (a party one level closer to the alleged
infringer than HE is in your allegations) -- but obtained records from Comcast that
Gonzales was assigned the IP address in issue. The District Court found no
infringement liability against the subscriber, Gonzales, and the 9th circuit affirmed
both the finding of no infringement and the award of attorneys’ fees against
Cobbler Nevada. As to direct infringement, the 9th circuit stated:

        The only connection between Gonzales and the infringement was that he
        was the registered internet subscriber and that he was sent infringement
        notices. To establish a claim of copyright infringement, Cobbler Nevada
        “must show that [it] owns the copyright and that the defendant himself
        violated one or more of the plaintiff’s exclusive rights under the Copyright
        Act.” Ellison v. Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004). Cobbler
        Nevada has not done so.

As to the claim of contributory infringement, the 9th circuit was similarly
instructive and definitive.

         We have adopted the well‐settled rule that “[o]ne infringes contributorily by
         intentionally inducing or encouraging direct infringement.” Perfect 10, Inc. v.
         Amazon.com, Inc., 508 F.3d 1146, 1170 (9th Cir. 2007) (alteration in original)


3
    Your client is the party that not only lost but had to pay attorneys’ fees. Certainly, you became
aware of this case, at the very least, as part of the normal vetting in taking on a representation
of a client.
                                                   4
       Case 3:20-cv-03813-CRB Document 34-3 Filed 08/19/20 Page 6 of 9




     (quoting Metro‐Goldwyn‐Mayer Studios, Inc. v. Grokster, Ltd., 545 U.S. 914,
     930 (2005)). Stated differently, “liability exists if the defendant engages in
     personal conduct that encourages or assists the infringement.” A&M
     Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1019 (9th Cir. 2001) (internal
     quotation marks omitted). A claim for contributory infringement requires
     allegations that the defendant is “one who, with knowledge of the infringing
     activity, induces, causes or materially contributes to the infringing conduct
     of another.” Fonovisa v. Cherry Auction, Inc., 76 F.3d 259, 264 (9th Cir. 1996)
     (brackets omitted) (quoting Gershwin Publishing Corp. v. Columbia Artists
     Management, 443 F.2d 1159, 1162 (2d Cir. 1971)). Cobbler Nevada’s
     contributory infringement claim is premised on a bare allegation that
     Gonzales failed to police his internet service. This perfunctory allegation,
     without more, does not sufficiently link Gonzales to the alleged
     infringement. (emphasis added)

The 9th Circuit went on to state:

      We analyze contributory liability “in light of ‘rules of fault‐based liability
      derived from the common law,’ and common law principles establish that
      intent may be imputed.” Id. at 1170–71 (quoting Grokster, 545 U.S. 934–
      35).

      Turning to the first strand, Cobbler Nevada’s complaint lacks any
      allegations that Gonzales “actively encourage[ed] (or induc[ed])
      infringement through specific acts.” Id. at 1170. Nothing in Cobbler
      Nevada’s complaint alleges, or even suggests, that Gonzales actively
      induced or materially contributed to the infringement through “purposeful,
      culpable expression and conduct.” Grokster, 545 U.S. at 937.

Just like Cobbler Nevada’s claim in the Gonzales case, none of your clients
(including Cobbler Nevada) have, nor could they have consistent with FRCP 11 in
that HE is merely an online service provider of internet network access, made any
allegations that HE “actively induced or materially contributed to the infringement
through “purposeful, culpable expression and conduct.”

      The 9th Circuit continued –



                                          5
       Case 3:20-cv-03813-CRB Document 34-3 Filed 08/19/20 Page 7 of 9




      Nor does the second strand implicate Gonzales. Providing internet access
      can hardly be said to be distributing a product or service that is not
      “capable of substantial” or “commercially significant noninfringing uses.”
      Sony, 464 U.S. at 442.

HE is an online service provider which provides internet connections to major
companies and government organizations. Your clients can not credibly suggest
that the U.S. Navy doesn’t have significant “noninfringing” use for an internet
connection. Nor could your clients credibly suggest that an Internet Service
Provider to which HE provides it online service doesn’t have a significant
“noninfringing” use.

       Your clients, including Cobbler Nevada, know that their theories “both
stray[s] from precedent and effectively create[s] an affirmative duty for private
internet subscribers to actively monitor their internet service for infringement.” In
Cobbler Nevada, the 9th circuit noted that “[i]mposing such a duty would put at
risk any purchaser of internet service who shares access with a family member or
roommate, or who is not technologically savvy enough to secure the connection to
block access by a frugal neighbor. This situation hardly seems to be one of “the
circumstances in which it is just to hold one individual accountable for the actions
of another.”

       In view of the clear ruling by the 9th Circuit, the egregiousness of your
clients’ allegations is further evident from the fact that HE is not the private
internet subscriber and is not even the ISP. HE is an online service provider – who
sells network connections to ISPs.

       Absent facts from your clients that HE “actively induced or materially
contributed to the infringement through “purposeful, culpable expression and
conduct,” I don’t believe your clients will make it past a FRCP 12(b)(6) motion to
dismiss. Indeed, in view of the Cobbler Nevada case, your clients will likely not
only lose such a motion, but will likely have to pay HE’s attorneys fees. In my
view, there is also a significant risk of sanctions by the Court.

       If you believe that HE has actively induced or materially contributed to the
infringement through “purposeful, culpable expression and conduct,” or is
somehow infringing your clients’ rights, you must provide me with those facts and
theories. Again, this must be done on a client by client basis and should include all
of the facts supporting a prima facie case including copyright registration
certificates, and evidence in support of your clients’ claims.
                                          6
       Case 3:20-cv-03813-CRB Document 34-3 Filed 08/19/20 Page 8 of 9




       Simply put, we don’t believe that HE has engaged in contributory copyright
infringement.

      Vicarious Copyright Infringement

       To prove a claim of vicarious copyright infringement, a plaintiff must show
that the defendant enjoys or enjoyed a direct financial benefit from another’s
infringing activity and has the right and ability to supervise the infringing activity.
See Robertson, 357 F.3d at 1076, citing Napster, Inc., 239 F.3d at 1022 (citing
Gershwin Publ’g Corp., 443 F.2d at 1162); Fonovisa, Inc., v. Cherry Auction, Inc.,
76 F.3d 259, 262 (9th Cir. 1996); 3 Melville B. Nimmer & David Nimmer, Nimmer
on Copyright Section 12.04[A][1] (perm.ed., rev.vol.2003). HE has no ability to
supervise or control any relevant content and has no hand in the making or
distribution of such content. HE has no direct financial interest in any of the
purchasers of the internet connections and gets no financial benefit from any
alleged infringing activity by a user. Moreover, HE is an OSP providing only an
internet network connection and has no control over, the content itself. HE’s
customers or HE’s customer’s customers, or even HE’s customer’s customer’s
customers are the users of the internet network connection. Thus, HE cannot be
vicariously liable for the alleged copyright infringement.

Even if Hurricane Electric Was Somehow Liable for Copyright Infringement
– Which is Emphatically Denied – HE is protected by the DMCA Safe Harbor

       As established above, HE is not liable for any sort of copyright
infringement. Without any infringement, the threshold has not been met and no
safe harbor discussion is necessary. Nonetheless, for completeness, even if HE
were somehow liable for some type of copyright infringement, which is
emphatically denied, HE, as an online service provider which does not provide any
intermediate or transient storage (as defined in 17 U.S.C. § 512(k)(1)(B), would
not have any liability due to the safe harbor limitation of liability under 17 U.S.C.
§ 512(i).

Hurricane Electric Is Not Subject to Jurisdiction in Hawaii

       Jurisdiction over HE in Hawaii has not been, and cannot be, established. HE
is located, headquartered and operates from Fremont, California. California is
HE’s principal place of business. Indeed, HE does not even have a place of
business in Hawaii.
                                           7
     Case 3:20-cv-03813-CRB Document 34-3 Filed 08/19/20 Page 9 of 9




HE Has No Interest in This Matter

       As a practical matter, HE has no interest, financial or otherwise, in your
clients' disputes with alleged infringers who may have improperly downloaded
movies. As such, HE promptly provided you with information, including names
and addresses, of the subscribers who leased the internet connections. That gave
your clients all of the information they needed to take appropriate action against
the alleged infringers.

Conclusion

       I understand from my client - which I trust must have been a
miscommunication - that you took the position that your clients were not obligated
to go after the actual infringers or to seek the actual infringers' identities from the
ISPs which purchase internet connections from HE. That statement would be
facially erroneous, as discussed above, as the cases discussed above make it clear
that your clients have the burden of proof and cannot prove infringement merely by
relying upon the fact that HE is an online service provider of an internet network
connection.

      If you have facts supporting a prima facie case against HE, I am open to
receiving those facts. Again, that must be on a client by client basis as we will
keep meticulous records for a later attorney fee petition.

      Finally, if you would like to discuss this matter, I am available by telephone
this month, and, travel restrictions due to COVID-19 permitting, I will be in Kona
next month where we can meet in-person after I complete my arrival
quarantine/isolation.

      Absent a further response from you by June 15, 2020, we will consider this
matter closed.


                                               Sincerely yours,


                                            -uifJ,
                                               Neil D. Greenstein


                                           8
